Citation Nr: 1608166	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  06-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.

2.  What evaluation is warranted for thoracolumbar strain from April 1, 2003 to August 12, 2008? 

3.  Entitlement to an evaluation in excess of 20 percent for thoracolumbar strain since August 13, 2008? 

4.  What evaluation is warranted for right wrist arthritis since April 1, 2003? 

5.  What evaluation is warranted for left wrist arthritis since April 1, 2003? 

6.  What evaluation is warranted for hallux valgus of the right great toe since April 1, 2003?

7.  Entitlement to a total rating based on unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board Veterans Appeals (Board) from a November 2003 rating decision of the VA Regional Office in Washington, DC, that, in pertinent part, granted entitlement to service connection for seronegative spondyloarthropathy with thoracic spine involvement (now characterized as a thoracolumbar strain) evaluated as 10 percent disabling from April 1, 2003 to August 12, 2008, and as 20 percent disabling since August 13, 2008.  That rating decision also granted entitlement to service connection for arthritis of the right and left wrists, each rated 10 percent disabling from April, 1, 2003, and for right hallux valgus, evaluated as noncompensably disabling from April 1, 2003.  The claim was certified by the Roanoke, Virginia VA RO.

The Veteran was afforded a personal hearing in June 2009 in Washington, DC by a Veterans Law Judge who subsequently retired from the Board.  Pursuant to 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015), the appellant elected to have another hearing.  He presented testimony in May 2013 before the undersigned sitting at Washington, DC.  The transcript is of record.  The Board will, of course, consider the testimony and evidence presented at both hearings.

The case was remanded by Board in May 2009, February 2010 and May 2014.

During the May 2013 hearing, the appellant and his representative presented testimony addressing entitlement to an initial rating for hemorrhoids.  In the May 2014 Board remand, the issue of what evaluation is warranted for hemorrhoids since April 1, 2003 was included in the issues for appellate review.  The Board notes, however, that a September 2009 Board decision denied that claim, and no appeal to that decision followed.  As such, the September 2009 decision is final.  38 U.S.C.A. § 7104 (West 2014).

Following a retrospective review of the evidence it is clear that by May 2014, the Veteran had yet to perfect a new claim of entitlement to an increased rating for hemorrhoids, and that the Board has no jurisdiction to address that issue.  Id.; McGinnis v. Brown, 4 Vet. App. 239 (1993) (The Board has a duty to first establish that it has jurisdiction over a claim, and errs when it exercises jurisdiction without a legal basis to do so.  It is not "harmless" error when VA fails to address threshold jurisdictional issues during the claims adjudication process.)  Nevertheless, the Board will refer the issue of entitlement to an increased rating for hemorrhoids in light of the May 2013 testimony.

Following review of the record, the issues of entitlement to service connection for sleep apnea and entitlement to a total rating based on unemployability due to service-connected disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 1, 2003 to August 12, 2008, the Veteran's thoracolumbar strain was not manifested by forward flexion of the thoracolumbar spine less than 61 degrees, by a combined range of thoracolumbar motion that was less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  Since August 13, 2008, the Veteran's thoracolumbar strain has not been manifested by forward flexion of 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran is in receipt of the maximum schedular rating for right wrist arthritis in the absence of ankylosis.  

4.  The Veteran is in receipt of the maximum schedular rating for left wrist arthritis in the absence of ankylosis.  

5.  The Veteran's hallux valgus of the right great toe is not manifested by symptoms that are the equivalent of an amputation of the right great toe; and the appellant has never had surgery or resection of the metatarsal head. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for thoracolumbar strain between April 1, 2003 and August 12, 2008 were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4,71a, Diagnostic Codes 5237-5242 (2015).

2.  The criteria for an evaluation in excess of 20 percent for a thoracolumbar strain since August 13, 2008 are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.40, 4.45, 4.59, 4,71a, Diagnostic Codes 5237-5242.

3.  The criteria for an evaluation in excess of 10 percent right wrist arthritis are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215.

4.  The criteria for an evaluation in excess of 10 percent left wrist arthritis are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7,4.71a, Diagnostic Code 5215 (2015).

5.  The criteria for a compensable evaluation for hallux valgus of the right great toe are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  However, as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran to substantiate the claims as warranted by law in obtaining identified and available evidence needed to substantiate the claims, and affording VA examinations.  The examinations are adequate to render determinations as to the issues on appeal.  The entire claims file has been carefully reviewed.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of these adjudications. 38 C.F.R. § 3.159.  As such, the claims are ready to be considered on the merits.

Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).

Degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  For arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet.App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant.38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Staged ratings should be assigned based on the facts found. See Hart v. Mansfield, 21 Vet.App. 505 (2007).


Thoracolumbar strain

Pertinent Regulations

Disabilities of the spine are rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine. Id..

For VA compensation purposes normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees. Note 2 (See also Plate V.)

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Factual Background and Legal Analysis

The record reflects that on VA examination in January 2003, the Veteran complained of recurrent low back pain.  On examination, flexion was to 70 degrees.  Extension and bilateral lateral flexion extension were to 20 degrees in each plane.  Right lateral rotation was to 30 degrees, and left lateral rotation was to 40 degrees.  The appellant was not noted to have any muscle spasm or guarding.  It was reported that he claimed no weakness, fatigability, decreased endurance, incoordination or flare-ups, or tenderness to percussion.  Although degenerative joint disease of the thoracic spine was indicated on X-ray, no postural abnormalities were observed or shown.  An X-ray of the lumbar spine was normal.  

Subsequent VA outpatient records reflect that the Veteran reported an exacerbation of back pain in December 2003.  Back pain was described as intermittent in March 2004.  On physical examination by R. Mehra, D.O. in April 2005, the appellant complained of radiating back pain without incapacitation.  On examination, minimal tenderness and muscle spasm were elicited.  Gait was normal.  Flexion was to 90 degrees and to 30 degrees in all other planes of movement.  It was reported that there was no issue with pain, fatigue, weakness, lack of endurance or incoordination.  Dr. Mehra found no evidence of an intervertebral disc syndrome.  

Subsequent VA and private clinical records continued to show complaints that included back tenderness and complaints of pain.  On evaluation by Dr. Mehra in May 2006, the appellant stated that his pain was 8 on a 10 scale (8/10), and that it interfered with daily activities and sleep.  It was recorded that functional impairment included limited mobility and pain engaging in normal activities.  However, gait was normal.  There had been no change in range of motion since the physician's previous examination.  The assessment was degenerative arthritis of the spine.  The Veteran continued to be treated for complaints that included complaints of pain with occasional radiation and intermittent muscle spasm.  

After a careful review of the evidence, the Board finds that the Veteran's thoracolumbar spine strain was no more than 10 percent disabling between April 1, 2003 and August 12, 2008.  Throughout this time period, the evidence demonstrates that the appellant had the functional equivalent of forward flexion between 70 and 90 degrees which qualifies for no more than noncompensable loss of thoracolumbar spine motion.  He was not observed to have an antalgic gait, spinal curvature or contour, kyphosis, lordosis, or guarding.  Such findings on the whole, to include tenderness and intermittent muscle spasm that was not severe enough to result in an abnormal gait or abnormal spinal contour did not rise to level of the criteria for a 20 percent evaluation under 38 C.F.R. § 4.71a for the thoracolumbar spine prior to August 12, 2008.  Given that any limitation of thoracolumbar motion was noncompensable, symptoms of pain, tenderness and muscle spam associated with back disability prior to August 12, 2008 are contemplated by a 10 percent evaluation under 38 C.F.R. § 4.59 for periarticular pathology productive of painful motion since the award of service connection.

When evaluating musculoskeletal disabilities, in addition to applying the schedular criteria, VA may consider granting a higher rating in cases where the claimant experiences additional functional loss, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  In this case, clinical evaluations prior to August 12, 2008 show that the Veteran did not show evidence of fatigue, incoordination, weakness or lack of endurance on repetitive testing.  Therefore, despite his lay assertions of pain, spasm and the descriptions of painful motion, the physical examination findings were not consistent with the functional equivalent of flexion limited to less than 60 degrees or a combined range of thoracolumbar motion less than 120 degrees for which a higher rating might be considered pursuant to 38 C.F.R. §§ 4.40, 4.45.  As such, the degree of functional impairment displayed was adequately contemplated by the 10 percent disability evaluation in effect for thoracolumbar spine disability from April 1, 2003 to August 12, 2008 and did not more nearly approximate the criteria for a 20 percent disability evaluation.

The record reflects that on VA examination in August 2008, thoracolumbar flexion had diminished to 60 degrees which supported the grant of a higher rating to 20 degrees for the back.  The examiner noted, however, that the Veteran had symmetry of spinal motion, no evidence of radiating pain on movement, or muscle spasm.  His gait was normal although some tenderness was elicited.  There were no signs of intervertebral disc disease.  The examiner opined that spine joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The physical examination findings were essentially the same for the thoracolumbar spine, if not better, on VA examinations in 2010 and 2011 when flexion was once again able to be achieved to 90 degrees.  

At an October 2014 VA examination flexion was reduced to 45 degrees.  However, this range of motion still does not support a disability rating higher than the currently assigned 20 percent evaluation.  The record reflects that although intervertebral disc disease was found on this examination, the appellant is not shown to be service connected for such.  Therefore, in evaluating the clinical findings pertaining to the thoracolumbar spine strain since August 12, 2008, the evidence reflects that the Veteran has not had the functional equivalent of forward flexion of the thoracolumbar spine limited to 30 degrees or less for which more than a 20 percent disability evaluation might be awarded. 38 C.F.R. § 4.71a 5237-5242.  Moreover, at no time was any ankylosis of the thoracolumbar spine shown.

With respect to an increased evaluation under 38 C.F.R. §§ 4.40, and 4.45 on the basis of functional loss due to pain and other impairment associated with motion, DeLuca, the record reflects that the Veteran does report pain.  On most recent VA examination in 2014, it was determined that he had functional loss and/or impairment of the thoracolumbar spine consisting of less movement than normal and weakened movement.  He indicated that he had lost some days from work on account of back symptomatology.  The evidence preponderance of the evidence is against finding that pain, weakness, fatigue, or incoordination associated with motion result in the equivalent of a limitation of thoracolumbar flexion to 30 degrees or less for which a higher evaluation is warranted. 

The Veteran's symptoms since August 12, 2008 are fully contemplated by the 20 percent disability rating currently in effect and do not afford a basis for more than a 20 percent evaluation under 38 C.F.R. § 4.71a for the thoracolumbar spine.  Additionally, the evidence does not reflect fixation of a spinal segment or ankylosis.  Therefore, a higher rating is not warranted under other applicable rating criteria. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242

Based on the foregoing, the preponderance of the evidence is against the claims and symptoms associated with the Veteran's service-connected thoracolumbar disability do not more nearly approximate the criteria for a 20 percent rating between April 1, 2003 and August 12, 2008, or a 40 percent disability evaluation since August 12, 2008.

Right and left wrist arthritis.

Pertinent Regulations

The Veteran's service-connected right and left wrist disorders are evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215 which provides for a maximum 10 percent evaluation when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  Id.  Higher ratings are available where there is ankylosis of the wrist. See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Normal range of motion in the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 80 degrees of forearm supination, and 85 degrees of forearm supination. See 38 C.F.R. § 4.71a, Plate I (2015). 

Factual Background and Legal Analysis

The Board has carefully considered the evidence pertaining to the service-connected right and left wrist disabilities affected by arthritis and notes that the Veteran has complained of persistent pain, stiffness, and intermittent swelling of both wrists, particularly on the right, throughout the course of the appeal.  He maintains and has presented testimony to the effect that wrist disability limits such everyday activities as driving, shaking hands, using a computer and household chores, etc.  Clinical evaluation has disclosed some evidence of tenderness at times.  It has been reported that he regularly uses wrist splints to improve bilateral wrist function.  Medication has been prescribed for bilateral wrist pain.  

The evidence shows, however, that he has retained good and/or normal range of motion of both wrists and there is no evidence of ankylosis.  On VA examination in August 2008, the examiner stated that there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding.  The examiner found no specific functional impairment of the wrists, although joint function was slightly diminished after repetitive use. 

The appellant also is service connected for bilateral carpel tunnel disease.  The ratings assigned those disorders, however, are not currently in appellate status, and the Board is without jurisdiction to consider the pathology caused by a carpal tunnel disorder in either wrist.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

On VA examinations in February 2011 and October 2014, the Veteran stated that he was losing feeling in the right hand with weakness, stiffness and daily flare-ups.  It was reported that there was only minimal symptoms with the left wrist and hand.  He denied losing time from work in the past 12 months on account of bilateral wrist disability.  On examination, range of motion was reduced.  However, the examiners found that there was no reduction in muscle strength or atrophy, and that pain, weakness, fatigability or incoordination did not significantly limit functional ability, to include with repeated use over a period of time.  There was no evidence of ankylosis.  

The Board observes that throughout the rating period, the Veteran's right and left wrists have each been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This means that the appellant is already in receipt of the maximum schedular rating under Diagnostic Code 5215 for wrist disability.  Therefore, the symptoms delineated above cannot be utilized as a basis for a higher rating in this regard.

The Board considered whether any alternative diagnostic code serves as a basis for a higher rating for service-connected right and left wrist disabilities.  In this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5214 affords a 30 percent rating for favorable ankylosis in 20 to 30 degrees of dorsiflexion.  The evidence, however, shows no clinical findings at any time of either right or left wrist ankylosis for which a higher rating might be warranted. 

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca, and 38 C.F.R. §§ 4.40, 4.45.  However, where a musculoskeletal disability is currently evaluated at the maximum schedular rating based on limitation of motion, DeLuca consideration is not applicable.  See Johnston v. Brown, 10 Vet.App. 80 (1997).  Since the Veteran already receives the maximum rating possible under Diagnostic Code 5215 for both wrists, the analysis required by DeLuca would not result in a higher schedular rating.  Moreover, a staged rating is inapplicable to the facts of this case for the same reason. See Hart v. Mansfield, 21 Vet.App 505 (2007); Fenderson v. West, 12 Vet.App. 119 (1999). 

The preponderance of the evidence is against the claims of entitlement to higher ratings of right and left wrist arthritis since April 1, 2003.  The claims are denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Hallux valgus of the right great toe

Pertinent Regulation

The Veteran's service-connected right great toe disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280 which provides for a 10 percent rating for unilateral hallux valgus if it is operated on with resection of the metatarsal head.  A 10 percent rating is also warranted for severe hallux valgus equivalent to amputation of the great toe. Id.


Factual Background and Legal Analysis

At a VA examination in January 2003, the Veteran was noted to have no significant arthropathy of the feet and gait was normal.  No right toe complaints were recorded.  Extensive ensuing VA outpatient and private records refer to no right great toe complaints.  The appellant was evaluated by R. Mehra, D.O. in April 2005, and he voiced complaints of pain, stiffness and swelling of the right toe.  The appellant did not report a history of right great toe surgery.  Palpation of the metatarsal head was normal and there was no tenderness, metatarsalgia, or hammertoe.  The Veteran did have limited functioning standing and walking but foot disability other than hallux valgus was found.  Dr. Mehra's summary in April 2005 and subsequently in May 2006 referred to hallux valgus of the right great toe with no deformity otherwise.  Dorsiflexion of the toe did not produce pain.  There was no hallux rigidus.  

The appellant was seen at Walter Reed Army Medical Center in November 2008 for chronic pain and stiffness of the feet.  X-rays disclosed a slight hallux valgus on the right.  Mild degenerative changes of both metatarsophalangeal joints were observed.  

The Veteran was afforded a VA examination of the right foot in October 2014.  He reported no pain, flare-ups or functional impairment specific to the right great toe.  He denied a history of right great toe surgery.  The examiner related that there was no pain on evaluation and no evidence of functional loss attributable thereto.  Prior X-rays disclosing mild degenerative changes of both metatarsophalangeal joints were cited.  Extension of the right great toe was 5/5 on a concurrent orthopedic examination.

The evidence reflects that the Veteran's hallux valgus of the right great toe has not resulted in any significant symptoms equivalent to amputation of the right great toe.  Additionally, the appellant has not had any surgery on the right great toe.  X-rays performed over the course of the appeal have revealed mild hallux valgus with more recent onset of degenerative changes affecting the first metatarsophalangeal joints, bilaterally.  There is no past or current objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, skin or vascular abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy of the right foot due to hallux valgus deformity.  Although the Veteran had past complaints of pain, stiffness and limited weight bearing with respect to the feet, there is no clinical evidence that hallux valgus of the right great toe causes or contributes to the reported symptoms.  No functional impairment relative thereto is clinically demonstrated.  As such, there is no objective evidence of severe right hallux valgus symptoms that would warrant a compensable (10 percent) rating.  Where the schedule does not provide a zero percent rating for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

The Board has considered whether there are any other potentially applicable diagnostic codes pertaining to hallux valgus of the right great toe for which a higher rating might be considered.  However, the Board finds no basis for the assignment of higher or separate evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, or 5283 for pes planus, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe or malunion of the tarsal bone, none of which are demonstrated in this case. See 38 C.F.R. § 4.14 (2015) (the use of manifestations not resulting from service-connected disability is to be avoided).  Further, although there is evidence on most recent VA examination in 2014 that right hallux valgus was the result of right big toe fracture in service, there are no right great toe symptoms that are of at least moderate severity such that a 10 percent evaluation might be conceded under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for foot injury residuals.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial compensable evaluation for hallux valgus of the right great toe.  The claim is denied.  

Conclusion

The Board has considered whether higher ratings for the disorders considered above have been warranted at any time on an extra schedular basis.  The record, however, does not present any "exceptional or unusual disability picture or demonstrate such a degree of disability so as to render impractical the application of the regular rating schedule standards other than that contemplated for each disability. Thun v. Peake, 22 Vet.App, 111 (2008).  Indeed, the pathology shown by the Veteran due to service-connected thoracolumbar spine, bilateral wrist and foot disabilities is fully contemplated in the ratings assigned.  Hence, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321 are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 10 percent for thoracolumbar strain between April 1, 2003 and August 12, 2008 is denied.

Entitlement to a rating in excess of 20 percent for thoracolumbar strain since August 13, 2008 is denied.

Entitlement to a rating in excess of 10 percent for right wrist arthritis is denied.

Entitlement to a rating in excess of 10 percent left wrist arthritis is denied.

Entitlement to a compensable rating for right hallux valgus with hammertoes is denied.

REMAND

In June 2013, the RO reopened the claim of entitlement to service connection sleep disorder, now claimed as sleep apnea, and denied the issue on the merits.  A notice of disagreement to the denial of the claim was received in June 2014.  However, a statement of the case addressing this matter has not been issued to date.  Therefore, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal by submitting a timely substantive appeal. Manlincon v. West, 12 Vet.App 238 (1999.  

The issue of entitlement to a total rating based on unemployability due to service-connected disability is inextricably intertwined with the aforementioned matter and will be deferred pending adjudication of the former. See Harris v. Derwinski, 1 Vet.App. 180, 183 (holding that issues are "inextricably intertwined" when a decision on one issue might have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the appellant's claim of entitlement to service connection for a sleep disorder to include sleep apnea.  The Veteran is hereby informed that to preserve his right to have the Board review any continued denial of this issue he must file a timely substantive appeal following the issuance of the statement of the case.

2.  After taking any further development deemed appropriate, readjudicate the claim of entitlement to a total rating based on unemployability due to service-connected disability.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other  appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


